Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Max Moskowitz on March 22 and 24, 2021. 

The application has been amended as follows: 

The title of the application was changed to “SUBSTRATE PROCESSING APPARATUS”.

Claims 16-21 were cancelled.

The following changes were made to claims 11-15:

Claim 11 line 9 “which controls” was changed to - - configured to control—
Claim 11 line 11 - - configured to execute - - was inserted after “the controller”.

	Claim 12 line 2 - - configured to further execute- - replaces “further executes” 

	Claim 13 line 2 - - configured to further execute- - replaces “further executes”


Claim 14 line 8 - - configured to further execute- - replaces “executes”

Claim 15 line 6 - - configured to further control- - replaces “controls”
Claim 15 line 8 - - configured to further execute- - replaces “executes”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest the combination of a drain port, a cleaning liquid supplying part, a common port which are located as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716